Citation Nr: 0913745	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  01-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased initial evaluation for Hepatitis 
C, rated as 10 percent disabling prior to September 19, 2005, 
and as 20 percent disabling from September 19, 2005.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The Veteran had active military service from December 1968 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
pursuant to an Order of the Unites States Court of Appeals 
for Veterans Claims issued in December 2007.  That order 
vacated an October 2006 Board decision and remanded the 
matter to VA for action in accordance with the underlying 
joint motion between the parties.  

The matter originated from an appeal of a July 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, which granted service 
connection for Hepatitis C, assigning a 10 percent rating 
effective June 2000.  In a September 2005 rating decision, 
the RO granted an increased rating of 20 percent for 
Hepatitis C, effective September 19, 2005.  

In August 2008 the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC) for additional 
development.  The case has been returned to the Board.  

The Veteran's appeal involves the initial rating for his 
disability assigned following the grant of service 
connection.  The Court has found that there is a distinction 
between a Veteran's disagreement with the initial rating 
assigned following a grant of service connection, and the 
claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the Veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the Veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).



FINDINGS OF FACT

1.  Prior to March 29, 2004, hepatitis C is manifested by 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than required for a 60 percent evaluation [former criteria], 
but necessitating dietary restriction or other therapeutic 
measures.  

2.  As of March 29, 2004, the Veteran's Hepatitis C is 
manifested by daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication; or incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks, during a 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but no higher, 
prior to March 29, 2004, for hepatitis C, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.114, Diagnostic Codes 
7345 (2000).

2.  The criteria for a 20 percent evaluation, but no higher, 
as of March 29, 2004, for hepatitis C, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.114, Diagnostic Code 
7354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a higher initial disability rating for 
his service-connected hepatitis C.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.


I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letters 
mailed in November 2005, March 2006 and September 2008.  The 
March 2006 letter included notice of the evidence necessary 
to establish disability ratings and effective dates.  
Although these letters were sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim in December 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
Vazquez-Flores dealt with claims "that an already service 
connected disability has worsened or increased in severity."  
It is not applicable to the initial rating issue decided 
herein.

In any event, the Veteran was provided criteria for rating 
hepatitis C in the September 2008 letter.  The Board notes 
that additional former criteria is applicable in this claim, 
and this was not listed in the September 2008 letter despite 
the Board's directives in the August 2008 remand.  However, 
the record reflects that this information was listed in the 
Court documents sent to the Veteran's attorney.  Argument has 
been advanced on the Veteran's behalf reflecting knowledge of 
these former criteria.  The Board finds that, under the 
circumstances of this case, an additional remand for this 
reason alone would serve no useful purpose.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

During the course of the Veteran's appeal, the regulations 
pertaining to liver disorders were revised.  Specifically, 38 
C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 7312, 
7343, 7344, and 7345 were revised.  Diagnostic Code (DC) 7313 
was removed, and Diagnostic Codes 7351 and 7354 were added.  
Prior to the July 2, 2001, regulatory change, Diagnostic Code 
7345 was applicable to infectious hepatitis.  Following the 
regulation change, Diagnostic Code 7345 was amended and is 
currently used to rate chronic liver disease without 
cirrhosis, to specifically exclude hepatitis C.  Diagnostic 
Code 7354 (under which the Veteran's disability is currently 
rated) now contains criteria for evaluating hepatitis C.

Here, the Veteran filed his claim prior to the regulation 
change, in June 2000, but the rating decision granting 
service connection for hepatitis C and assigning the initial 
evaluation was issued in July 2004 after the regulation 
change.  The Veteran's disability was rated under DC 7354 at 
all times during the appeal period.

Even so, the Board will evaluate the Veteran's claim under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version would accord him the highest rating.  
According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the Veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.114 to the 
period on or after the effective dates of the new 
regulations.

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; and 
(2) whether an increased rating is warranted under the "new" 
criteria for hepatitis C at any time on or after July 2, 
2001.  The effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue).

Here, the Veteran's hepatitis C is currently rated as 10 
percent disabling, effective prior to September 19, 2005, and 
as 20 percent disabling as of that date.  

Hepatitis C may now be rated under Diagnostic Codes 7354 or 
7312.  Diagnostic Code 7354 pertains to hepatitis C.  
Diagnostic Code 7312 pertains to cirrhosis of the liver.  
Revised DC 7345 specifically excludes hepatitis C.  

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent evaluation was warranted for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent evaluation, but necessitating dietary 
restriction or other therapeutic measures.  A 60 percent 
evaluation required moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  Finally, a 100 percent rating under 
this code was warranted when the disease was productive of 
marked liver damage manifested by liver function tests and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration, aggregating three or more a year, and 
accompanied by disabling symptoms requiring rest therapy.

The revised regulations incorporated the new Diagnostic Code 
7354, which specifically governs the evaluation of hepatitis 
C (as well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a 10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  A 20 percent rating is warranted if the hepatitis C 
is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past twelve-month period.  A 40 
percent evaluation is in order in cases of daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  A 60 percent rating requires daily 
fatigue, malaise and anorexia with substantial weight loss 
(or other indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve- month period, but not 
occurring constantly.  Finally, a 100 percent rating requires 
near constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

III.  Analysis

Period Prior to July 2, 2001

As stated above, service connection for hepatitis C was 
granted in a July 2004 rating decision and assigned a 10 
percent evaluation, effective June 8, 2000.  

In order to be entitled to a rating in excess of 10 percent 
under former DC 7345 for hepatitis C, the medical evidence 
would have to show liver damage with associated 
manifestations noted above.  See 38 C.F.R. § 4.114, DC 7345 
(2000).

The record prior to July 2, 2001, contains a letter from 
Charles C. Harpe, M.D., in conjunction with the Veteran's 
June 2000 claim for service connection.  In his letter, which 
the Veteran's then-representative indicated was drafted and 
dated in April 16, 2000, but which reflects a date of April 
16, 1999, Dr. Harpe stated that he had treated the Veteran 
since February 1997 when hepatitis C was diagnosed.  Dr. 
Harpe noted the Veteran had undergone liver biopsies and that 
treatment was initiated to prevent cirrhosis of the liver.  
Initial treatments failed and the Veteran was undergoing 
experimental treatments at Salt Lake City.  Dr. Harpe noted 
the Veteran was left quite fatigued by his condition.  

VA treatment records from Salt Lake City VAMC show high AST 
and ALT in July 2000.  They also indicated an extensive 
history of alcohol and drug abuse, along with then-current 
drug abuse.  In June 2001, it was noted he was still being 
seen by Dr. Harpe at the Tanner Clinic.  He was found to have 
rising PCR by his last values noted in March 2001.  He had 
done a 10 month course of interferon and would like to 
explore that again.  He was currently working as a mechanic.  
He reported cotton mouth with current medications.  He was 
still a smoker.  He had no chest pains or heartburn.  Stream 
was strong, with some hematuria.  He had some sexual 
dysfunction on interferon.  On examination, skin was warm and 
dry.  He had wheezing in his lung fields.  Abdomen was 
basically normal.  Liver was just barely palpable in the 
lower costal border and was a bit firm.  

A report of VA examination in December 2001 contains a review 
and findings that are relevant to the period prior to July 2, 
2001.  The examiner noted that hepatitis C was diagnosed in 
November 1996 based on abnormal liver enzyme values and 
subsequent liver studies done by Dr. Harpe which revealed 
hepatitis B antibodies and hepatitis C virus.  Liver biopsy 
was performed by a gastroenterologist in June 1997 and 
revealed chronic hepatitis moderate activity (grade II) with 
bridging fibrosis (stage III) the changes of which were 
consistent with hepatitis C.  He then underwent 10 months of 
interferon treatment which was discontinued due to side 
effects including myalgias, local inflammatory reaction at 
injection sites, depression and impotence.  Liver enzyme 
elevation resolved and there was no evidence of virus 
replication 12 weeks after monotherapy was initiated.  In 
April 2001, viral studies revealed hepatitis C virus (HCV), 
RNA greater than 600,000 copies.  Recent studies revealed the 
Veteran was considered a relapsed case at high risk for 
ultimate progression to cirrhosis.  Combination therapy with 
interferon/ribovarin was recommended if it was cleared with 
the mental health department at VA, where the Veteran was 
being treated with depression.  Laboratory tests in December 
2001 included normal CBC and abnormal AST liver enzyme at 64, 
with normal from 7 to 28 and ALT value of 136, 2ith normal 
from 9 to 77.  The examiner noted liver biopsy findings 
indicated hepatitis.  Examination of the abdomen revealed no 
hepatomegaly.  

The Board finds that the Veteran's manifestations of his 
hepatitis C most closely approximate a 30 percent rating 
under former DC 7345.  There is minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal 
disturbance.  This disturbance is of lesser degree and 
frequency than required for a 60 percent evaluation.  It is 
certainly evident in the VA treatment records that the 
Veteran is being treated for depression related to his 
service-connected PTSD, not as sequelae of hepatitis C.  As 
to dietary restrictions, in early August 2001 the Veteran 
reported that his appetite decreased and he had to remind 
himself to eat.  Thus, although this may in part be related 
to PTSD, the Board finds there is evidence reasonably 
relating to gastrointestinal disturbance relevant to the 
period prior to July 2, 2001, and that the degree of 
impairment approximated a 30 percent rating under former DC 
7345.  Although the Veteran's attorney-representative urges 
in December 2008 argument that a 60 percent rating is 
warranted at all times under this former DC, there is no 
basis for a rating in excess of 60 percent prior to July 2, 
2001.  

The Board notes parenthetically that service connection is in 
effect for PTSD.  Inasmuch as the Veteran has been awarded a 
disability rating for that disability, the manifestations of 
depression have been rated therein.  The evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2008).

The Board has considered whether any other applicable DC 
would afford a higher rating.  Former DC 7312, cirrhosis of 
the liver, would not be more beneficial, as there is no 
evidence of definitely enlarged liver with abdominal 
distention due to early ascites and with muscle wasting and 
loss of strength.

July 2, 2001, to the Present

For this time period, the Board now considers both the former 
and revised criteria for liver disease.  The December 2001 VA 
examination has been noted above.  

VA treatment records show ongoing management and observation 
of the Veteran's hepatitis C.  He was retreated with PEG-IFN 
plus ribavirin with negative PCR in March 2003, as noted in a 
March 29, 2004 evaluation.  There was no ascites, 
encephalopathy or UGI bleed.  In the March 29, 2004, 
treatment note, the Veteran reportedly quit smoking for three 
months but restarted.  The 1997 diagnosis of Grade 2 
inflammation/stage 3 fibrosis based on 1997 biopsy was noted.  
Current medications included Paxil, Diazepam, Trazadone and 
HCTZ.  On examination, he was in no acute distress.  He was 
anicteric with no ascites or hepatosplenomegaly.  There was a 
small amount of excess weight centrally.  Based on laboratory 
testing and examination, the impression was hepatitis C, type 
3.  Good response with no detectable virus.  Prior mild ALT 
elevation normalized.  An addendum reflects that the Veteran 
appeared to have cleared his hepatitis C while some questions 
remained as to his hepatitis B status, which was being 
rechecked.  He was to return to the clinic in one year and it 
was opined that hepatitis would then be removed from his 
problem list.  

In a June 23, 2005, statement, Dr. Harpe explained the 
Veteran's history of hepatitis C since 1997 with Interferon 
treatment followed by Interferon and Rebetol therapy.  Dr. 
Harpe explained that the biopsy showed chronic inflammatory 
cells, expanded portal veins, and the Veteran had elevated 
liver function tests related to it.  Since his treatment he 
had not really listed very much.  The Veteran has had chronic 
abdominal complaints and fatigue since that time.  He 
described the manifestations of the Veteran's hepatitis as 
chronic fatigue, intermittent anorexia, nausea, generalized 
malaise, intermittent abdominal pain, and changes of stool 
habits.  

On September 19, 2005, Dr. Harpe further noted that the 
Veteran had daily fatigue, malaise and anorexia without 
weight loss or hepatomegaly requiring dietary restrictions 
and or continuous medications for incapacitating episodes 
with total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  

The Veteran was afforded an additional VA examination in 
December 2005.  The claims folder was reviewed.  It was noted 
that liver function tests in November 2005 were completely 
normal.  He was on no medication for hepatitis.  He had no 
specific complaints as to hepatitis other than fatigue.  It 
was felt that the medications for PTSD could be producing 
fatigue.  Weight had been stable and appetite generally good.  
He had occasional diarrhea but no abdominal pain, nausea or 
vomiting.  He had never been jaundiced.  Hypertension and 
hyperlipidemia were controlled by medication.  He did not 
exercise regularly.  He was still smoking but did not drink 
alcohol.  He fractured his hip and wrist in 2004.  He had 
retired on disability due to PTSD in 2003 after 28 years of 
work as a mechanic.  On examination, he was oriented and 
alert.  Chest and heart showed no abnormalities.  The abdomen 
had no masses, the liver and spleen could not be felt.  There 
was no tenderness.  Neurological was normal.  Skin was 
unremarkable.  The examiner felt the hepatitis C was 
quiescent at the present.  He was simply being followed.  The 
most recent liver tests were normal.  

Additional VA treatment records dated in 2007 show diabetes, 
foot pain and back pain.  During a May 2007 treatment, he was 
noted to be in remission for hepatitis C virus.  The last 
viral load was less than 10 in November 2006.  He had no 
fatigue, recent illnesses, skin lesions or liver problems.  
The abdomen was soft and without masses or organomegaly.  

The Veteran was afforded an additional VA examination in 
September 2008.  The examiner reviewed the claims folder and 
referenced the Veteran's history.  In noting the history, the 
examining physician observed that the Veteran had had no 
specific treatment for hepatitis since he finished his 
combination therapy in 2002.  Also noted were routine 
hepatitis titers since that time.  These have been negative 
since 2002, the most recent being in August 2007.  The 
examiner noted the Veteran, "has not had a repeat liver 
biopsy as it was felt it was not necessary."  

The Veteran's primary present complaint was weight and 
appetite fluctuation.  He reported intermittent diarrhea 
without blood in stool.  He also reported generalized fatigue 
of 10 years duration.  There was no jaundice, skin lesion, 
urine color change, abdominal pain, chronic nausea or 
vomiting, or change in abdominal girth.  There was no chest 
pain or chronic cough, and he did not describe any 
incapacitating episodes in the past three to four years.  
Other coexisting conditions, for which the Veteran took 
medications, were noted.  It was noted that he no longer 
drank alcohol or abused drugs.  He noted no significant 
limitation on activities of daily living.  He walked several 
times a week, took care of his aged mother and used the 
computer.  

On physical examination, the Veteran was alert and appeared 
healthy.  He moved freely.  The skin was normal and without 
jaundice.  There was no cyanosis or edema of the extremities.  
The eyes showed no jaundice.  The chest was clear, heart rate 
was normal.  The abdomen was moderately protuberant, the 
liver and spleen could not be felt.  The liver did not 
perfuse enlarged and there was no evidence of ascites, portal 
hypertension or caput medusa.  Bowel sounds were normal and 
there was no abdominal tenderness.  There was no neurological 
abnormality.  

The diagnosis and discussion was as follows: 

1.  The veteran has hepatitis C that was diagnosed 
in 1997 and treated successfully.  He has had no 
treatment for the hepatitis C since 2002.  A liver 
biopsy in 1997 demonstrated some stage 3 fibrosis 
He has had no liver biopsy since that time.  All 
viral titers have been negative since 2002.  As 
such, there is no evidence at this point in time of 
any active liver failure.  As such, the diagnosis 
of cirrhosis cannot be established in this Veteran 
because he does not have typical criteria 
historically and on examination that would allow a 
diagnosis of cirrhosis to be made.  He certainly 
does have some fibrosis in his liver, as noted by 
the biopsy in 1997.  It is not necessary to repeat 
the liver biopsy at this point because there is no 
clinical evidence to suggest liver malfunction.  

2.  Since the diagnosis of cirrhosis cannot be 
established at this point in time, the other 
symptoms of which the veteran complains, namely 
decreased appetite, weight fluctuation, fatigue and 
intermittent soft stools, are not secondary to 
liver failure.  The veteran has other medical 
conditions, including hyperlipidemia, diabetes, 
hypertension and posttraumatic stress disorder for 
which he is taking multiple different medications.  
These illnesses and the medication combination 
could easily explain the veteran's fluctuation in 
appetite and weight as well as his fatigue. 

The Board finds that the level of disability due to service-
connected hepatitis C changed during this time period from 
July 2, 2001, to the present.  In such instances staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this initial rating 
period.  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record 
indicates that the Veteran was clear of the primary 
manifestations of hepatitis C in March 2003 as noted in a 
March 29, 2004, treatment note.  At that time, he clearly no 
longer demonstrated the criteria for a 30 percent rating 
under the former criteria associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than required for a 60 percent evaluation, but necessitating 
dietary restriction or other therapeutic measures at former 
DC 7345.  The Board stresses the lack of functional 
impairment and the lack of positive testing for liver disease 
in these records as wholly persuasive against a higher rating 
under the former criteria.  He no longer warranted a 30 
percent rating under any of the former criteria.  

Noting that a 30 percent rating is no longer warranted as of 
March 29, 2004, under the former criteria, and considering 
the revised criteria, the Board observes that there is clear 
and well-supported opinion evidence throughout the claims 
folder from Dr. Harpe as to level of disability.  Dr. Harpe 
noted on September 19, 2005, that the Veteran's hepatitis C 
was manifested by criteria warranting a 20 percent rating 
under the revised DC 7354.  He cited to similar findings 
earlier in 2005.  His opinion is not inconsistent with 
treatment records and VA examination reports.  His knowledge 
of the Veteran's condition is entitled to probative weight, 
considering the length of time he was the Veteran's treating 
doctor.  The Board is thus persuaded by the totality of the 
treatment records, medical examinations and opinions, that a 
20 percent rating is warranted as of March 29, 2004, under 
the revised criteria under DC 7354.  

Although the Veteran argues that the presence of fibrosis on 
biopsy in 1997 compels a higher rating in this case, the 
Board disagrees.  The current rating is reflective of the 
amount of disability manifested, and the liver functioning 
and manifestations are determinative.  All of the potentially 
applicable DC's have been considered, and the Veteran's 
hepatitis does not warrant a rating higher than 20 percent 
under DC 7354.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disabilities with the established criteria 
provided in the rating schedule for each disability.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his hepatitis C and that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  The Board also notes 
that the Veteran stated he was receiving no current treatment 
other than observation for these disabilities.  The Board 
concludes that referral of this case for extra-schedular 
consideration is not in order.




ORDER

A 30 percent initial rating for hepatitis C prior to March 
29, 2004, and a 20 percent rating as of March 29, 2004, are 
granted, subject to the laws governing the award of monetary 
funds.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


